      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWARD DEMIRDJIAN,

                        Petitioner,                                ORDER

              - against -                                 17 Civ. 4547 (PGG) (SN)

 T. GRIFFIN,

                        Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               Edward Demirdjian has filed a pro se petition for a writ of habeas corpus. (Dkt.

No. 1) Magistrate Judge Sarah Netburn has issued a 23-page Report and Recommendation

(“R&R”) recommending that the Court deny the petition and deny Demirdjian leave to

supplement his original petition. (Dkt. No. 41) For the reasons stated below, this Court will

adopt the R&R in its entirety, and Demirdjian’s petition will be denied.

                                         BACKGROUND

I.     THE EVIDENCE AT TRIAL

               Demirdjian was charged with murder in the second degree and criminal

possession of a weapon in the second degree after the shooting of Sherra Morganstern, the

mother of his child. (R&R (Dkt. No. 41) at 2)

               Demirdjian and Morganstern had been living together with their child – Shakira –

in Florida until late 2007 or early 2008, when Morganstern moved to New York. (Trial Tr. at

56-57, 71-72) In the summer of 2008, Morganstern’s friend Marva Puerto informed Demirdjian

that Morganstern was planning to come to Florida to retrieve Shakira. Demirdjian told Puerto,

“no, she’s not getting the baby. Before she ever gets the baby she’ll be dead. I will kill her.” (Id.

at 77-78) In April 2009, Demirdjian purchased a handguan. (Id. at 504, 509)
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 2 of 22




               On July 26, 2009, Demirdjian brought Shakira to the home of his nephew, and

asked that the nephew and other family members care for Shakira while Demirdjian traveled to

Mississippi for business. (Id. at 627-28, 633-34) The next evening, however, Demirdjian told

the director of Shakira’s day care center that he was travelling to New York “to handle business

with Shakira’s mother,” and that his family would care for Shakira while he was away. (Id. at

574-75) Cellular tower records indicate that on July 26 and 27, 2009, Demirdjian’s cell phone

traveled through South Carolina, the District of Columbia, Baltimore, and Philadelphia, and into

Manhattan, arriving on the evening of July 27, 2009. (Id. at 475-80)

               Morganstern lived with her mother in Manhattan. On July 30, 2009, after a four-

day hospital stay, Morganstern’s mother returned to their apartment. She found Morganstern

shot to death, lying in her bed. A neighbor reported hearing gunshots in the early morning hours

of July 27 or 28, 2009. An autopsy indicated that Morganstern had died in the early morning

hours of July 28, 2009. (Id. at 96, 99-101, 122-23, 216-19,1067, 1072, 1099-1100)

               In early August 2009, Demirdjian’s brother travelled to the Baltimore area to

recover Demirdjian’s broken-down minivan. He found two or three unspent bullets inside the

minivan. (Id. at 729-32)

               On August 10, 2009, Demirdjian made the first of several calls to SBLI Mutual

Life Insurance to inquire about receiving proceeds from Morganstern’s $250,000 life insurance

policy, of which he was sole beneficiary. (Id. at 515, 518, 526-27)

               On August 11, 2009, detectives of the New York City Police Department

(“NYPD”) contacted Demirdjian at his apartment in Orlando, Florida. After the detectives

administered Miranda warnings, Demirdjian agreed to be interviewed, and he ultimately signed

written statements memorializing the interview. (Id. at 1044-51, 1118-19, 1123, 1127-28, 1130-



                                                2
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 3 of 22




31) During the interview, Demirdjian confirmed that his cell phone was in his possession during

the period between July 26 and July 30, 2009, and that he had used it during that time.

Demirdjian claimed that he had remained in Florida throughout this period, because his car broke

down. (Id. at 1052-53) When shown records pertaining to his cell phone, Demirdjian claimed

that he had planned to travel to New Jersey to surprise his brothers, but his car had broken down

near Baltimore, and he had not been able to travel any further north. Demirdjian specifically

denied travelling to New York. (Id. at 1125-31)

               Demirdjian also told the detectives that Morganstern had sent him a text message

on July 26 or 27, 2009, in which she wrote, “If anything happens to me, give my love to my

daughter Shakira.” (Id. at 1118-19, 1123) Demirdjian later showed the detectives this text

message, which was stored on his cell phone. The date stamp for the text message indicated that

it had been sent in late June 2009, and not on July 26 or 27, 2009, as Demirdjian had represented.

With Demirdjian’s permission, the detectives took photographs of the text message, which were

introduced at trial. (Id. at 776-77)

               Demirdjian left his Orlando residence in October 2009, leaving the keys to his

apartment with his sister. She asked her son – Demirdjian’s nephew – to clean his apartment,

which the family planned to sell. While cleaning the apartment on October 29, 2009, the nephew

found a gun, a gun case, ammunition, and gloves on the kitchen counter. (Id. at 636-38, 646-49)

The nephew contacted the police and let them into the apartment. Detectives recovered a Glock

.357 caliber semi-automatic handgun, two loaded firearm magazines, and rubber gloves inside

the apartment. (Id. at 639, 641, 673, 687-88) Ballistics tests showed that the bullet casings

recovered from the scene of Morganstern’s murder had been fired from the handgun found in




                                                 3
       Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 4 of 22




Demirdjian’s apartment. Police also found four .357 caliber bullets in Demirdjian’s minivan.

(Id. at 812, 834, 857-58, 890-91, 1135-37, 1179)

II.    THE PROSECUTOR’S SUMMATION AND THE JURY’S VERDICT

               In summation, the prosecutor told the jury that the evidence was “overwhelming”;

that “nothing speaks more to this overwhelming evidence than defense counsel’s request that you

disregard your common sense and logic”; and that the idea that “someone else is in fact the killer

. . . really is absurd.” (Id. at 1324, 1365) The prosecutor also characterized defense counsel’s

emphasis on the lack of DNA evidence as “an attempt to divert” the jury, and referred to an

emotional outburst by Demirdjian during the trial as “a nice show.” (Id. at 1344, 1370)

               The jury found Demirdjian guilty of murder in the second degree and criminal

possession of a weapon in the second degree. (Id. at 1412) The court sentenced Demirdjian to

an indeterminate term of 25 years’ to life imprisonment on the second-degree murder charge, and

to a determinate term of 15 years’ imprisonment on the firearms charge. (R&R (Dkt. No. 41) at

10)

III.   POST-CONVICTION PROCEEDINGS

               In his direct appeal, Demirdjian argued that the prosecutor’s summation deprived

him of a fair trial, and that his lawyer had been constitutionally ineffective in failing to

adequately cross-examine a detective about where the handgun was found on the kitchen counter

in Demirdjian’s apartment. (Pet. Main Direct Appeal Br. (Dkt. No. 11-1) at 9-10; Pet. Pro Se

Direct Appeal Br. (Dkt. No. 11-1) at 56, 60) On December 1, 2015, the First Department,

Appellate Division, issued a decision rejecting these arguments, People v. Demirdjian, 134

A.D.3d 403 (1st Dept. 2015), and on July 7, 2016, the New York Court of Appeals denied leave

to appeal. People v. Demirdjian, 27 N.Y.3d 1150 (2016).



                                                   4
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 5 of 22




               On April 6, 2016, Demirdjian filed a pro se motion to vacate the judgment of

conviction pursuant to § 440.10 of the New York Criminal Procedure Law, arguing that his

lawyer had been ineffective in failing to (1) object to the prosecutor’s summation; (2) cross-

examine the detective about the location of the handgun; (3) move to suppress Demirdjian’s text

messages with Morganstern; and (4) retain a ballistics expert. The trial court rejected the first

two claims because they had been raised and rejected on direct appeal. The court also rejected

Demirdjian’s claim about the text messages, finding that there was no basis for filing a motion to

suppress. As to Demirdjian’s claim about a ballistics expert, the court rejected the claim because

Demirdjian had not (1) shown how the verdict would have been different had an expert been

retained; or (2) submitted a supporting affidavit from his attorney. People v. Demirdjian, No.

5971-09, slip op. at 1-4 (N.Y. Sup. Ct. Oct. 18, 2016); see also Dkt. No. 11-1 at 132-35. On

January 20, 2017, the First Department denied leave to appeal. People v. Demirdjian, No. M-

6366, 2017 WL 598218 (1st Dept. Jan. 20, 2017).

IV.    PROCEDURAL HISTORY

               On June 7, 2017, Demirdjian – proceeding pro se – filed the instant petition for a

writ of habeas corpus. (Pet. (Dkt. No. 1)) On July 14, 2017, the Court referred the petition to

Magistrate Judge Sarah Netburn for a report and recommendation. (Dkt. No. 7)

               On April 26, 2018, Judge Netburn issued a 23-page R&R recommending that the

Court deny the petition and deny Demirdjian leave to supplement his original petition. (Dkt. No.

41) Objections were due on May 10, 2018. (Id. at 22-23)

               On May 7, 2018, Demirdjian filed a request for a 90-day extension of time to file

and serve objections to the R&R. (Dkt. No. 42) This Court granted his request on July 21, 2019,

extending Demirdjian’s deadline to file objections to September 3, 2019. (Dkt. No. 43)



                                                 5
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 6 of 22




               In a July 18, 2019 letter, Demirdjian submitted “correspondence from the Orange

County Sheriff’s Office . . . [s]howing that [he] was not in possession of the victim’s keys at the

time of the murder.” (Dkt. No. 45)

               On August 26, 2019, Demirdjian filed six objections to the R&R, which are

discussed below. (Pet. Obj. (Dkt. No. 48))

V.     THE PETITION

               In his Petition, Demirdjian contends that (1) the prosecutor’s summation deprived

him of a fair trial by ridiculing Demirdjian’s theory of the case and by commenting on

Demirdjian’s behavior at trial 1; and (2) his trial counsel was constitutionally ineffective in not

objecting to the prosecutor’s summation, not retaining a ballistics expert, and in not moving to

suppress the text messages found Demirdjian’s cell phone. (Pet. (Dkt. No. 1) at 2-3)

               Demirdjian seeks to supplement the Petition by adding the following arguments:

(1) that Respondent has committed a fraud on the court; (2) that the prosecutor violated Brady by

not providing the defense with a copy of a report Demirdijian made to the police on July 25,

2009; and (3) that he is actually innocent. (Pet. Reply Br. (Dkt. No. 35) at 7-8, 22-23)

VI.    JUDGE NETBURN’S R&R

               In her R&R, Judge Netburn finds that Demirdjian’s petition is timely, noting that

the one-year post-conviction period to seek relief was tolled by Demirdjian’s April 6, 2016

motion to vacate the judgment pursuant to CPL § 440.10. Demirdjian’s motion “tolled the




1
  During summation, the prosecutor described Demirdjian’s courtroom behavior as follows: “I
feel the need to address . . . [Demirdjian’s] behavior here in this courtroom. As soon as Sherra
Morganstern’s picture was put up on the screen, we saw a real emotional outburst for the
defendant. He began crying for all of you. It was a nice show.” (Trial Tr. at 1344)
                                                  6
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 7 of 22




limitations period until January 20, 2017, when the Appellate Division denied Demirdjian’s

request for leave to appeal the trial court’s denial of the motion.” (R&R (Dkt. No. 41) at 13)

               Judge Netburn further concludes that Demirdjian has exhausted his state remedies

by raising his claims during direct appeal, in a supplemental pro se brief, in his CPL § 440.10

motion, and by seeking leave to appeal the denial of his claims. (Id. at 14)

               As to Demirdjian’s claims regarding the prosecutor’s summation, Judge Netburn

concludes that they were procedurally defaulted, because Demirdjian made no contemporaneous

objection. (Id. at 15) Judge Netburn also finds that these claims would, in any event, fail on the

merits, because the prosecutor’s summation was “well within the bounds of zealous advocacy,”

and “‘[t]he question of whether summation commentary on a defendant’s courtroom demeanor

implicates constitutional rights has yet to be decided by this Court or by the Supreme Court.’”

(Id. at 16-17 (quoting Maiello v. Edwards, 199 F.3d 1322, 1322 (2d Cir. 1999)))

               As to Demirdjian’s ineffective assistance of counsel claims, Judge Netburn

concludes that “[t]he state courts’ rejections of [those] . . . claims were reasonable applications of

[Strickland v. Washington, 466 U.S. 668 (1984)].” (Id. at 18) As to counsel’s failure to object to

the prosecutor’s summation, Judge Netburn reiterates that (1) a prosecutor’s zealous advocacy

does not violate a defendant’s right to a fair trial; and (2) defendants have no clearly established

right to bar prosecutors from commenting on their courtroom demeanor. (Id.) As to the failure

to retain a ballistics expert, Judge Netburn finds that “Demirdjian has not explained how

testimony from a ballistics expert might have strengthened his defense. . . .” (Id.) And as to

counsel’s failure to move to suppress the text messages found in Demirdjian’s cell phone, Judge

Netburn finds that Demirdjian “does not describe any basis for suppressing those messages,”

noting that “the record suggests that Demirdjian showed the text messages to police on an



                                                  7
       Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 8 of 22




entirely voluntary basis. . . .” (Id. at 18-19) Judge Netburn concludes that “Demirdjian has not

demonstrated that the outcome of the trial would have been any different but for counsel’s

purportedly inadequate performance,” noting that – even setting aside the matters about which

Demirdjian complained – “there was still ample evidence to support a guilty verdict. . . .” (Id. at

19)

                As to Demirdjian’s request to supplement the Petition, Judge Netburn made the

following findings: With respect to Demirdjian’s “fraud on the court” argument, Judge Netburn

found that he “has not explained how Respondent’s description of the facts is inaccurate or

misleading. Nor has he presented any evidence to suggest that Respondent’s version of the facts

prevents the judicial system from functioning in its usual manner.” (Id. at 21) As to

Demirdjian’s Brady claim – which concerns a police report that Demirdjian himself had made on

July 25, 2009 – Judge Netburn found that this claim has not been exhausted. Moreover,

Demirdjian “was fully aware of the essential facts permitting him to take advantage of this

evidence.” (Id.) Finally, as to Demirdjian’s actual innocence claim, Judge Netburn noted that

such a claim only “‘may allow a petitioner to have his accompanying constitutional claims heard

despite a procedural bar.’” (Id. at 22 (quoting Rivas v. Fischer, 687 F.3d 514, 540 (2d Cir.

2012))) “Demirdjian has not demonstrated that any of his constitutional claims are meritorious,”

however, and accordingly “there would be no constitutional grounds upon which to grant him

habeas relief.” (Id.) Given these circumstances, Judge Netburn concludes that supplementing

the Petition would be futile, and she recommends that Demirdjian’s request to supplement be

denied. (Id.)

VII.   PETITIONER’S OBJECTIONS

                Petitioner makes six objections to the R&R.



                                                 8
       Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 9 of 22




                He first contends that Judge Netburn should have given more weight to one aspect

of Detective Berish’s testimony concerning Demirdjian’s cell phone records. When Detective

Berish was asked whether he “kn[ew] anything about [Demirdjian’s] phone being on thirty-

fourth Street [in Manhattan],” Berish responded, “[n]ot at the time.” (Pet. Obj. (Dkt. No. 48) at 4

(citing Trial Tr. at 1217-18))

                Demirdjian next complains that Judge Netburn “failed to amend the R&R in light

of the recent decision of the United States Supreme Court” in United States v. Haymond, 139 S.

Ct. 2369 (2019). (Id. at 4)

                Demirdjian also objects to Judge Netburn’s conclusion that there was no colorable

argument in support of a motion to suppress the text messages, contending that an “evidentiary

hearing was required to determine whether” defense counsel was ineffective in failing to file

such a motion. (Id. at 4-5)

                Demirdjian also objects to Judge Netburn’s conclusion regarding the prosecutor’s

summation, arguing that the state court’s “application of the rule is exorbitant, rendering the

[s]tate ground inadequate. . . .” (Id. at 5-6)

                Demirdjian further contends that Judge Netburn errs in concluding that he has not

adequately explained how retention of a ballistics expert would have affected the outcome of the

trial. According to Demirdjian, “[i]t is axiomatic that the outcome of the trial would have been

different absent the deficient performance of [c]ounsel.” (Id. at 6) Demirdjian also contends that

he has no obligation, under New York law, to submit an affidavit from his trial counsel setting

forth what actions the lawyer took regarding the ballistics evidence. (Id. at 5)

                Finally, Demirdjian contends that Judge Netburn errs in recommending that he

not be permitted to supplement the Petition. (Id. at 7-8)



                                                 9
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 10 of 22




                                           DISCUSSION

I.      LEGAL STANDARDS

        A.      Review of a Report and Recommendation

                A district court reviewing a magistrate judge’s report and recommendation “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a timely objection has been made to a

magistrate judge’s recommendation, the district court “shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which

objection is made.” Id. However, “[o]bjections that are ‘merely perfunctory responses argued in

an attempt to engage the district court in a rehashing of the same arguments set forth in the

original [papers] will not suffice to invoke de novo review.’” Phillips v. Reed Grp., Ltd., 955 F.

Supp. 2d 201, 211 (S.D.N.Y. 2013) (quoting Vega v. Artuz, 2002 WL 31174466, at *1

(S.D.N.Y. Sept. 30, 2002)) (alteration in Phillips). “To the extent . . . that the party . . . simply

reiterates the original arguments, [courts] will review the Report strictly for clear error.”

Indymac Bank, F.S.B. v. Nat’l Settlement Agency, Inc., 07 Civ. 6865 (LTS), 2008 WL 4810043,

at *1 (S.D.N.Y. Nov. 3, 2008) (citing Pearson-Fraser v. Bell Atl., No. 01 Civ. 2343(WK), 2003

WL 43367, at *1 (S.D.N.Y. Jan. 6, 2003); Camardo v. Gen. Motors Hourly-Rate Employees

Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992)); see also Ortiz v. Barkley, 558 F. Supp.

2d 444, 451 (S.D.N.Y. 2008) (“Reviewing courts should review a report and recommendation for

clear error where objections are ‘merely perfunctory responses,’ . . . ‘rehashing . . . the same

arguments set forth in the original petition.’”) (citing Vega, 2002 WL 31174466, at *1; Greene v.

WCI Holdings, 956 F. Supp. 509, 513 (S.D.N.Y. 1997)).




                                                  10
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 11 of 22




                  For portions of the R&R to which no timely objection is made, this Court’s

review is limited to a consideration of whether there is any “‘clear error on the face of the

record’” that precludes acceptance of the recommendations. Wingate v. Bloomberg, 2011 WL

5106009, at *1 (S.D.N.Y. Oct. 27, 2011) (quoting Fed. R. Civ. P. 72(b) advisory committee note;

citing Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985) (“To accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court

need only satisfy itself that there is no clear error on the face of the record.”)).

        B.        Petitions Brought Pursuant to 28 U.S.C. § 2254

                  The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28

U.S.C. § 2254(d), requires a district court to give deference to state court decisions on the merits.

Harrington v. Richter, 562 U.S. 86, 101 (2011) (“A state court must be granted a deference and

latitude that are not in operation when the case involves [direct] review [of a criminal

conviction.]”).

                  Under Section 2254(d),

        [a]n application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect to any
        claim that was adjudicated on the merits in State court proceedings unless the
        adjudication of the claim –

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme
        Court of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

                  Under Section 2254(d)(1), “‘an unreasonable application of federal law is

different from an incorrect application of federal law.’” Harrington, 562 U.S. at 101 (quoting

Williams v. Taylor, 529 U.S. 362, 410 (2000)) (emphasis in Williams). “A state court’s

                                                   11
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 12 of 22




determination that a claim lacks merit precludes federal habeas relief so long as ‘fairminded

jurists could disagree’ on the correctness of the state court’s decision.” Id. (quoting Yarborough

v. Alvarado, 541 U.S. 652, 664 (2004)). “Clearly established federal law ‘refers to the holdings,

as opposed to the dicta, of the Supreme Court’s decisions as of the time of the relevant state-

court decision.’” Howard v. Walker, 406 F.3d 114, 122 (2d Cir. 2005) (quoting Kennaugh v.

Miller, 289 F.3d 36, 42 (2d Cir. 2002) (internal quotation marks and alterations omitted)).

II.    ANALYSIS

       A.      Detective Berish’s Testimony

               In her R&R, Judge Netburn notes that

       [d]uring the trial, the prosecution [] introduced call records and cell site maps
       showing that over the course of July 26 and 27, 2009, Demirdjian’s cell phone
       connected with cellular service towers in progressively more northern locations,
       including South Carolina, the District of Columbia, Baltimore, Philadelphia, and
       New York City. An engineer from AT&T testified that a cell phone connects
       with a cellular service tower in the vicinity when the phone places or receives a
       call. During the evening on July 27, 2009, Demirdjian’s cell phone connected
       with a tower on 34th Street near Herald Square in Manhattan.

(R&R (Dkt. No. 41) at 4-5 (citing Trial Tr. at 441-42, 475-80))

               Demirdjian objects to this description of the evidence, citing the following excerpt

from Berish’s testimony: when asked whether he “‘kn[ew] anything about the phone being on

thirty-fourth Street [in Manhattan]’” on July 27, 2009, Berish responded, “‘[n]ot at the time.’”

(Pet. Obj. (Dkt. No. 48) at 4 (citing Trial Tr. at 1217-18)) There is nothing exculpatory about

this line from Berish’s testimony.

               As Judge Netburn recounts, it was an AT&T engineer – and not Berish – who

testified that Demirdjian’s cell phone had connected with a tower near 34th Street in Manhattan.

The Berish testimony cited by Demirdjian reflects what Demirdjian had told Berish – during the

August 11, 2009 interview – about how far north he had traveled. Demirdjian told Berish that he


                                                12
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 13 of 22




had taken a bus from Orlando to Baltimore. Berish testified, however, that he was aware of cell

site records showing that Demirdjian had travelled to a location in New Jersey about thirty

minutes from Manhattan. (Trial Tr. at 1217-18)

               In sum, the fact that Demirdjian’s cell phone had “pinged” a cell tower in

Manhattan was established through the testimony of an engineer who worked for AT&T, the

cellular service provider. See id. at 478-81.

               Accordingly, this objection has no merit.

       B.      United States v. Haymond

               In her R&R, Judge Netburn notes that “[t]he trial court sentenced Demirdjian to

an indeterminate term of 25 years’ to life imprisonment for the second-degree murder conviction

and a determinate term of 15 years’ imprisonment, with five years of post-release supervision,

for the weapons conviction.” (R&R (Dkt. No. 41) at 10)

               Demirdjian claims that Judge Netburn erred in “fail[ing] to amend the R&R in

light of the recent decision of the United States Supreme Court” in United States v. Haymond,

139 S. Ct. 2369 (2019). (Pet. Obj. (Dkt. No. 48) at 4)

               In Haymond, the Supreme Court held that a sentence was unconstitutional where

       a judge – acting without a jury and based only on a preponderance of the evidence
       – found that [defendant] had engaged in additional conduct in violation of the
       terms of his supervised release. Under § 3583(k), that judicial factfinding
       triggered a new punishment in the form of a prison term of at least five years and
       up to life. . . . [T]he facts the judge found here increased “the legally prescribed
       range of allowable sentences” in violation of the Fifth and Sixth Amendments.

Haymond, 139 S. Ct. at 2378.

               Haymond is irrelevant here, because Demirdjian does not contend that any portion

of his sentence is attributable to a supervised release violation.

               Accordingly, this objection has no merit.


                                                  13
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 14 of 22




       C.      Motion to Suppress Text Messages

               Demirdjian contends that his lawyer – in not moving to suppress the text

messages – provided ineffective assistance of counsel. In rejecting Demirdjian’s argument,

Judge Netburn notes that he “does not describe any basis for suppressing those messages,” and

that “the record suggests that Demirdjian showed the text messages to police on an entirely

voluntary basis. . . .” (R&R (Dkt. No. 41) at 18-19) “It was [thus] reasonable for the state court

to conclude that trial counsel’s decision not to seek suppression of the text messages fell within

the wide range of reasonable professional assistance.” (Id. at 19)

               In his objections to the R&R, Demirdjian contends that an “evidentiary hearing

was required to determine whether” defense counsel was ineffective in connection with this

issue. (Pet. Obj. (Dkt. No. 48) at 4-5)

               The record does not support Demirdjian’s ineffective assistance of counsel claim.

The state court found that “the trial testimony indicates that the defendant voluntarily showed the

detectives text messages that were on his cellular phone, and that the detectives took photographs

of a few of the texts with defendant’s permission. Defendant has not proffered any basis upon

which a suppression motion would have been successful in suppressing the evidence.” People v.

Demirdjian, No. 5971-09, slip op. at 4 (N.Y. Sup. Ct. Oct. 18, 2016); see also Dkt. No. 11-1 at

135. Even now, Demirdjian does not provide any basis for suppressing the text messages.

Given these circumstances, no evidentiary hearing is necessary. See Santone v. Fischer, 689

F.3d 138, 155-56 (2d Cir. 2012) (“[Petitioner] has not presented any argument to show that an

evidentiary hearing was needed with respect to the sufficiency of the evidence to support his

convictions of assault in the first degree. There is no dispute that the testimony and [] records

described above were in evidence at trial. . . . [A federal habeas] court is [not] permitted to assess



                                                 14
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 15 of 22




the trial evidence de novo, or to conduct an independent factual inquiry, or to draw its own

independent conclusions as to guilt or innocence.”).

               Accordingly, this objection has no merit.

       D.      The Prosecutor’s Summation

               In her R&R, Judge Netburn concludes that Demirdjian’s claims regarding the

prosecutor’s summation were procedurally defaulted, because he made no contemporaneous

objection at trial. (R&R (Dkt. No. 41) at 15) Judge Netburn also concludes that these claims

would fail on the merits, because the summation was “well within the bounds of zealous

advocacy,” and “‘[t]he question of whether summation commentary on a defendant’s courtroom

demeanor implicates constitutional rights has yet to be decided by [the Second Circuit] or by the

Supreme Court.’” (Id. at 16-17 (quoting Maiello v. Edwards, 199 F.3d 1322, 1322 (2d Cir.

1999))) As to Demirdjian’s related ineffective assistance of counsel claim – premised on

counsel’s failure to object to the summation – Judge Netburn reiterates that the summation

constitutes fair comment on the evidence. As to Demirdjian’s contention that the prosecutor

improperly remarked on his demeanor, Judge Netburn notes that “it is not clearly established that

a prosecutor’s comments about a defendant’s courtroom demeanor constitute a constitutional

violation.” (Id. at 18)

               In his objections to the R&R, Demirdjian argues that the prosecutor’s summation

“so infected the [t]rial with unfairness that it made the resulting conviction a [d]enial of Due

Process,” and that the state court’s “application of the rule is exorbitant, rendering the [s]tate

ground inadequate to stop consideration of a Federal question.” (Pet. Obj. (Dkt. No. 48) at 5)

               As to Demirdjian’s argument that the prosecutor’s description of his demeanor

during summation was improper, “‘[t]he question of whether summation commentary on a



                                                  15
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 16 of 22




defendant’s courtroom demeanor implicates constitutional rights has yet to be decided by [the

Second Circuit] or by the Supreme Court.’” (R&R (Dkt. No. 41) at 17 (quoting Maiello, 199

F.3d at 1322)) Were this Court to find a constitutional violation premised on such conduct, it

“would impermissibly fashion a ‘new rule’ of Constitutional law.” Maiello, 199 F.3d at 1322.

This Court therefore agrees with Judge Netburn that “it was entirely reasonable for the state

court to conclude that Demirdjian’s trial counsel provided adequate professional assistance when

counsel declined to object to the prosecutor’s summation.” (R&R (Dkt. No. 41) at 18)

               Accordingly, this objection has no merit.

       E.      Failure to Retain a Ballistics Expert

               In rejecting that portion of Demirdjian’s CPL § 440.10 motion premised on his

lawyer’s failure to retain a ballistics expert, the trial judge noted that “Demirdjian [had] ‘failed to

submit an affidavit from his attorney indicating what actions he took with respect to the ballistics

evidence and the reasons why he decided to proceed that way.’” (R&R (Dkt. No. 41) at 11

(quoting People v. Demirdjian, No. 5971-09, slip op. at 3-4 (N.Y. Sup. Ct. Oct. 18, 2016))) In

her R&R, Judge Netburn finds that “because Demirdjian has not explained how testimony from a

ballistics expert might have strengthened his defense, it is not clear that trial counsel performed

inadequately by declining to consult with or hire such an expert.” (Id. at 18)

               In his objections concerning this point, Demirdjian asserts that “[i]t is axiomatic

that the outcome of the trial would have been different absent the deficient performance of

[c]ounsel.” (Def. Obj. (Dkt. No. 48) at 6) He also complains that New York law does not

require the attorney’s affidavit cited by the trial judge and Judge Netburn. (Id. at 5)

               Demirdjian’s objection is not persuasive. He still does not explain how expert

testimony on ballistics would have strengthened his defense. As the trial judge stated,



                                                  16
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 17 of 22




Demirdjian’s “position is supported only by his own self-serving statement. [Demirdjian] failed

to submit an affidavit from his attorney indicating what actions he took with respect to the

ballistics evidence and the reasons why he decided to proceed that way. Nor has [Demirdjian]

offered any explanation for his failure to include such an affidavit.” People v. Demirdjian, No.

5971-09, slip op. at 3-4 (N.Y. Sup. Ct. Oct. 18, 2016); see also Dkt. No. 11-1 at 134-35.

               Although Demirdjian cites cases in which courts have found that a failure to

consult an expert constituted ineffective assistance of counsel (Pet. Reply Br. (Dkt. No. 35) at

16-20)), he does not explain how his case is factually analogous, nor does he articulate how a

ballistics expert might have affected the outcome of his case. Given Demirdjian’s continued

failure to provide specifics – in his direct appeal, his CPL §440.10 motion, his federal habeas

petition, and continuing through the instant objections to the R&R – this Court agrees with Judge

Netburn that “[t]he state courts’ rejections of Demirdjian’s ineffective assistance of trial counsel

claims were reasonable applications of Strickland.” (R&R (Dkt. No. 41) at 18)

               Finally, with respect to Demirdjian’s argument that no attorney’s affidavit was

required (Def. Obj. (Dkt. No. 48) at 5 (citing People v. Radcliffe, 298 A.D.2d 533 (2d Dept.

2002))), Demirdjian’s reliance on Radcliffe is misplaced. In Radcliffe, defendant “claim[ed] that

his trial counsel was ineffective for failing to inform him of a pretrial offer of a sentence of two

to four years incarceration in exchange for a plea of guilty.” Radcliffe, 298 A.D.2d at 534. The

court found that “[t]o require the defendant to secure an [attorney’s] affidavit, or explain his

failure to do so, is wasteful and unnecessary.” Id. The issue here is not comparable. While

Radcliffe’s counsel was obligated to convey all plea offers to Radcliffe, here Demirdjian’s

lawyer could have had valid strategic reasons for not retaining a ballistics expert. Given these

circumstances – and Demirdjian’s failure to explain how the retention of a ballistics expert



                                                 17
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 18 of 22




would have helped his case – the state court was entitled to understand trial counsel’s reasons for

not retaining a ballistics expert. Demirdjian’s failure to obtain an affidavit from his trial counsel

was thus properly cited by the state court judge.

                Accordingly, this objection has no merit.

       F.       Leave to Amend

                In her R&R, Judge Netburn recommends that Demirdjian’s request to supplement

the Petition with three additional claims be denied, because the proposed amendments would be

futile. (R&R (Dkt. No. 41) at 22) Demirdjian objects to this recommendation. (Def. Obj. (Dkt.

No. 48) at 7)

                As to Demirdjian’s fraud on the court claim, Judge Netburn finds that Demirdjian

“has not explained how Respondent’s description of the facts is inaccurate or misleading. Nor

has he presented any evidence to suggest that Respondent’s version of the facts prevents the

judicial system from functioning in its usual manner.” (R&R (Dkt. No. 41) at 21) As to

Demirdjian’s Brady claim – which is premised on a report that Demirdjian himself made to the

police on July 25, 2009 – Judge Netburn found that this claim was not exhausted, and in any

event was meritless, because Demirdjian “was fully aware of the essential facts permitting him to

take advantage of this evidence.” (Id.) Judge Netburn also rejected Demirdjian’s actual

innocence claim, noting that such a claim only “‘allow[s] a petitioner to have his accompanying

constitutional claims heard despite a procedural bar.’” (Id. at 22 (quoting Rivas v. Fischer, 687

F.3d 514, 540 (2d Cir. 2012)))

                As Judge Netburn correctly states, “a district court ‘may properly deny leave

when amendment would be futile.’” (Id. at 20 (quoting Pierre v. Ercole, 607 F. Supp. 2d 605,

607 (S.D.N.Y. 2009)))



                                                 18
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 19 of 22




                Leave to amend is properly denied as to Demirdjian’s proposed fraud on the court

claim, because any such claim would be futile. As Judge Netburn notes, the bar for such a claim

is quite high: “‘[f]raud upon the court should embrace only that species of fraud which does or

attempts to, defile the court itself, or is a fraud perpetrated by officers of the court so that the

judicial machinery cannot perform in the usual manner its impartial task of adjudging cases.’”

(Id. (quoting King v. First Am. Investigations, Inc., 287 F.3d 91, 95 (2d Cir. 2002))) Demirdjian

does not explain “how Respondent’s description of the facts is inaccurate or misleading.” (Id. at

21) Indeed, in his objections, Demirdjian still does not offer any evidence suggesting that

Respondent has misled the Court. Accordingly, Judge Netburn correctly concluded that the

fraud on the court claim has no merit.

                As to his actual innocence claim, Demirdjian appears to argue that Judge Netburn

erred in concluding that his claim was time-barred. (Def. Obj. (Dkt. No. 48) at 8 (quoting R&R

(Dkt. No. 41) at 22)) Judge Netburn made no finding that this claim was time-barred, however.

Instead, Judge Netburn found that Demirdjian “has not demonstrated that any of his

constitutional claims are meritorious. Thus, even if Demirdjian could meet the demanding

standard of a gateway showing of actual innocence, there would be no constitutional grounds

upon which to grant relief.” (R&R (Dkt. No. 41) at 22) Judge Netburn’s conclusion accurately

reflects controlling law holding that, “‘in rare cases, an assertion of innocence may allow a

petitioner to have his accompanying constitutional claims heard despite a procedural bar.’” (Id.

(quoting Rivas v. Fischer, 687 F.3d 514, 540 (2d Cir. 2012))) For the reasons already discussed,

Judge Netburn correctly concluded that none of Demirdjian’s constitutional claims have merit. It

necessarily follows that his actual innocence claim has no merit.




                                                   19
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 20 of 22




               In a July 18, 2019 letter submitted after Judge Netburn had issued her April 26,

2018 R&R, Demirdjian submitted “newly discovered evidence . . . [s]howing that [he] was not in

possession of the victim’s keys at the time of the murder.” (July 18, 2019 Pet. Ltr. (Dkt. No. 45)

at 1) In his letter, Demirdjian quotes a portion of the prosecutor’s summation, in which the

prosecutor notes that Morganstern’s mother

        knew that her keys were missing. She doesn’t know necessarily the ins and
        out[s]. Maybe is mistaken about a lot of the details, I concede that. But what
        stood out in her mind and what was important to her is that her daughter’s keys
        were missing after a trip to Florida. And she’s not the type of person who can
        come up with a lie to say on the stand in order to make something up, to know the
        significance of it. She just knows that the daughter’s keys were missing. And it’s
        important. Because where was the victim in July? In Florida, with the defendant.
        So he clearly had access. This was clearly his plan.

(Trial Tr. at 1359-60)

               With his July 18, 2019 letter, Demirdjian also submits a January 2, 2018 letter

from the Sheriff of Orange County, Florida, enclosing “a portion of Detective [Brian] Cross’[s]

investigative report in reference to keys observed during the October 30, 2009 search warrant.”

(July 18, 2019 Pet. Ltr. (Dkt. No. 45) at 5) Cross’s report, in relevant part, reads as follows:

        On November 20, 2009, I met with Detectives Adorno and Hall at the Orange
        County Sheriff’s Office. They advised during their investigation they learned the
        victim’s key were missing. A set of keys were observed on a table during the
        October 30, 2009 search warrant. They keys were not recovered at that time.
        Probable cause was established to execute a second search warrant at the
        aforementioned residence . . . [which] was executed on November 20, 2009. . . .
        Patrick Brown responded to the location with the key to unlock the door.
        Detectives Adorno and Hall were present during the search warrant. They keys
        were not recovered during the search warrant.

(Id. at 6-7)

               As an initial matter, Demirdjian’s conviction was not substantially premised on

his alleged possession of Morganstern’s keys at the time of her murder. But more importantly,

Cross’s report does not establish that Demirdjian was not in possession of those keys at the time


                                                 20
      Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 21 of 22




of the murder. Cross’s report only demonstrates that when police returned to Demirdjian’s

residence on November 20, 2009 – three weeks after the original search warrant was executed –

the keys were not in his apartment.

               To the extent that Demirdjian seeks to amend the Petition to add a claim premised

on Cross’s investigative report, his application will be denied on the grounds that any such

amendment would be futile.

               This Court has reviewed the remainder of Judge Netburn’s R&R and finds it to be

well-reasoned and free of error.

                                         CONCLUSION

               For the reasons stated above, the R&R is adopted in its entirety, and Demirdjian’s

Section 2254 petition is denied. Demirdjian’s request to supplement his original petition with

additional claims is denied.

               A certificate of appealability will not issue, because Demirdjian has not “made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c). Where, as here,

“a district court has rejected the constitutional claims on the merits, the showing required to

satisfy § 2253(c) is straightforward: The Petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Demirdjian has made no such showing here.




                                                 21
     Case 1:17-cv-04547-PGG-SN Document 49 Filed 10/06/20 Page 22 of 22




            The Clerk of Court is directed to close this case.

            Copies mailed by Chambers.

Dated: New York, New York
      October 6, 2020




                                             22
